The respondent mother's petition for certification for appeal from the Appellate Court, 25 Conn. App. 741, is granted, limited to the following issues:
“1. Under what circumstances does the due process clause of the United States constitution require a determination of parental competency as a prerequisite to a proceeding for the termination of parental rights? Were there sufficient indicia of incompetence in this case to have required the trial court to inquire into competency, sua sponte?
“2. Was the failure of trial counsel to raise the issue of competency at trial a denial of effective legal representation that prejudiced the outcome of the termination proceedings?”